Citation Nr: 9920901	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  95-12 902A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Buffalo, New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, to include the question of whether the 
veteran's death was due to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had active service from January 1969 to September 
1971, and from September 1972 to January 1990.  He died on 
May [redacted], 1993.  The appellant is his widow.  This appeal 
arises from a January 1994 RO decision which denied service 
connection for the cause of the veteran's death.  In August 
1994, the RO denied service connection for the cause of the 
veteran's death claimed as due to exposure to Agent Orange.  
The appellant, through her representative, referred to both 
the January 1994 and August 1994 denials of service 
connection in a September 1994 notice of disagreement.  The 
RO issued a statement of the case in April 1995, and the 
appellant submitted a VA Form 9 in May 1995.  As the 
appellant has perfected appeal as to the denial of service 
connection for the cause of the veteran's death and for the 
cause of the veteran's death claimed as due to exposure to 
Agent Orange, the issue on appeal appears as listed on the 
preceding page.  

Additionally, the Board of Veterans' Appeals (Board) notes 
that, at the time of the veteran's death, separate 10 percent 
disability ratings were in effect for left and right lower 
extremity second and third degree burn residuals.  The 
veteran had appealed the RO's denial of his claims for 
increased ratings for the left and right lower extremity burn 
residuals, and the appeal was pending at the time of his 
death.  In August 1993, the appellant submitted a VA Form 21-
534, "Application for Dependency and Indemnity Compensation 
or Death Pension by a Surviving Spouse or Child (including 
Accrued Benefits and Death Compensation, Where Applicable)".  
In a VA Form 646 submitted in December 1994 and in a July 
1998 statement, the appellant, through her representative, 
referred to accrued benefits.  The RO has not addressed the 
appellant's claim for accrued benefits and this matter is 
referred to the RO for appropriate action.  




FINDINGS OF FACT

1.  The veteran died in May 1993, at the age of 43; the final 
anatomical diagnosis was arteriosclerotic cardiovascular 
disease with multiple old microinfarcts, moderate coronary 
artery atherosclerosis, severe chronic passive congestion in 
the lung, and mild chronic passive congestion in the liver.  

2.  At the time of the veteran's death service connection was 
in effect for left knee and left ankle postoperative 
residuals (separately rated as 10 percent disabling), left 
and right lower extremity second and third degree burn 
residuals (separately rated as 10 percent disabling), 
bilateral varicose leg veins, perirectal abscess 
postoperative residuals, left elbow second and third degree 
burn residuals, and residuals of removal of cysts from the 
back and left shoulder (each rated noncompensably disabling).  

3.  There is no medical evidence of arteriosclerotic heart 
disease during the veteran's active military service or 
within one year following service.  

4. There is no medical evidence linking the causes of the 
veteran's death with any of the service-connected 
disabilities or to his active military service.  

5.  No medical evidence has been submitted showing that the 
veteran's death was caused, hastened or substantially and 
materially contributed to by a disability of service origin.  




CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death, to include the question of whether the 
veteran's death was due to Agent Orange exposure, is not 
well-grounded.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
1131, 1137 1310, 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.312 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The record discloses that the veteran died on May [redacted], 1993, 
at the age of 43.  A Certificate of Death, dated in May 1993, 
shows that no immediate cause of death was listed, pending 
final autopsy results.  A June 1993 autopsy record from 
Tompkins Community Hospital Laboratory, in Ithaca, New York, 
indicates that the final anatomical diagnosis was 
arteriosclerotic cardiovascular disease with multiple old 
microinfarcts, moderate coronary artery atherosclerosis, 
severe chronic passive congestion in the lung, and mild 
chronic passive congestion in the liver.  

At the time of the veteran's death, service connection was in 
effect for left knee and left ankle postoperative residuals 
(separately rated as 10 percent disabling), left and right 
lower extremity second and third degree burn residuals 
(separately rated as 10 percent disabling), bilateral 
varicose leg veins, perirectal abscess postoperative 
residuals, left elbow second and third degree burn residuals, 
and residuals of removal of cysts from the back and left 
shoulder (each rated noncompensably disabling).  

A January 1972 Form DD-214 ("Armed Forces of the United 
States Report of Transfer or Discharge") indicates that the 
veteran's awards and decorations included the Vietnam Service 
and Campaign Medals.  Service medical records show that, on 
examination in September 1972, the veteran gave a history of 
hospitalization for tuberculosis 18 years earlier, at the age 
of 5, in 1954.  His lungs, chest, heart, vascular system, and 
abdomen and viscera were normal on examination.  He 
complained of coughing up blood in March 1973.  His lungs 
were clear, and his heart demonstrated regular sinus rhythm.  
The impression was acute bronchitis.  The veteran was injured 
in an automobile accident in May 1973 and while hospitalized 
he gave a history of contracting rheumatic fever in the eight 
grade with questionable heart involvement.  In October 1980, 
the veteran underwent cardiac evaluation.  An echocardiogram 
indicated a question of mitral valve prolapse.  On June 1982 
internal medicine evaluation, the impressions included 
rheumatic fever by history, and possible mitral valve 
prolapse shown on echocardiogram.  The lungs were clear to 
auscultation and percussion and the heart demonstrated 
regular rhythm and rate, and positive systolic click.  In a 
June 1982 dental treatment questionnaire, the veteran 
reported that a cardiologist told him that there was nothing 
wrong with his heart.  On July 1982 echocardiogram report, 
pansystolic mitral valve prolapse was indicated.  There were 
no aneurysms and there was good left ventricle function.  On 
cardiology evaluation, impressions included mitral valve 
prolapse syndrome manifested by midsystolic click and 
systolic murmur on examination and echocardiogram.  There was 
no evidence of other valvular pathology, no aortic aneurysm, 
and good left ventricle function.  There was no rheumatic 
heart disease.  A May 1985 medical note indicated that the 
veteran's heart and lungs were within normal limits.  A 
November 1989 echocardiogram revealed, sinus bradycardia, 
sinus arrhythmia, and incomplete right bundle branch block.  
On retirement examination in December 1989, the veteran 
reported a history of rheumatic fever and tuberculosis, but 
denied shortness of breath, pain or pressure in the chest, 
palpitation or pounding heart, and heart trouble.  His lungs 
and chest, heart, vascular system, and abdomen and viscera 
were normal.  He had an elevated cholesterol level.  

On VA general medical examination in March 1990, the veteran 
reported having had tuberculosis as a child.  He was treated 
for fourteen months and was told he had a clear x-ray on 
discharge.  His blood pressure was 120/80, his respiratory 
rate was 12, his pulse rate was 72 and regular, and he was 
afebrile.  The lungs were clear to auscultation and 
percussion and the heart had a regular rate and rhythm 
without murmur, rubor or gallop.  

The June 1993 Tompkins Community Hospital Laboratory autopsy 
record included gross and microscopic notes.  Gross notes 
indicated that the heart was in its normal location and 
weighed 440 grams.  The coronary arteries followed their 
normal origin and course.  The vessels were generally normal 
with the exception of the anterior descending branch of the 
left coronary, which was narrowed by up to 50% with soft 
atheromatous plaque.  There was no thrombus.  The myocardium 
was red-brown and firm throughout, with no obvious evidence 
of recent or old infarct.  The ventricular walls were not 
hypertrophied and there was no septal defect.  The valve 
leaflets and the chorda tendinae were grossly normal.  Both 
lungs were enlarged, with the left weighing 800 grams and the 
right 900 grams.  The pleural surfaces were dark plum blue to 
purple-red, with some small petechial hemorrhages on the 
surface of the left upper lobe.  The lungs were firm and 
erect, and there was no evidence of thromboemboli.  The 
bronchial mucosa was somewhat reddish, but unobstructed.  The 
parenchyma was firmer, and red-purple in color, but free of 
mass lesions.  No frank pus was expressed, but there was 
brownish fluid present in the lung.  The liver weighed 1800 
grams, displayed a smooth surface and firm, red-brown 
parenchyma.  There were no nodules and no evidence of 
fibrosis.  Microscopic notes indicated that the lungs 
displayed acute congestion, edema, desquamated alveolar 
macrophage, with erythrophagocytosis, and postmortem 
bacterial growth.  There was no fibrinous exudate.  The 
coronary arteries demonstrated moderate atherosclerosis.  The 
heart showed multiple microscopic foci of fibrosis, with 
scattered chronic inflammatory cells, and one dense focus of 
interstitial lymphocytes.  There was chronic passive liver 
congestion and slight cerebrolobular atrophy.  

In an October 1993 statement, the appellant asserted that the 
veteran underwent special testing for his heart while in 
service.  She recalled him saying that, while he was 
stationed in Vietnam, chemical herbicides were sprayed daily, 
and the smell was so strong that he could actually taste the 
spray.  The appellant also submitted a magazine article 
noting a VA proposal to include two diseases (which are not 
at issue here) among those recognized by VA as associated 
with exposure to chemical herbicide spraying in Vietnam.  

In November 1998, the Board requested that a VA physician 
review the claims folder and furnish an opinion as to whether 
it is at least as likely as not that the cause of the 
veteran's death was incurred in or aggravated during his 
service.  A VA cardiology specialist authored the following 
letter in December 1998:

This 44 year old [Vietnam] veteran died, 
apparently suddenly and unexpectedly, at 
his home at 2 AM on May [redacted], 1993.  He had 
a history of an elevated serum 
cholesterol but was apparently otherwise 
felt to be relatively healthy up until 
that time, although there is no 
information about the presence or absence 
of any symptoms or medical problems in 
the several year period preceding his 
death.  His postmortem examination 
revealed atherosclerotic coronary artery 
disease of moderate severity although 
there was no evidence of any recent or 
old myocardial infarction.  On 
microscopic examination, there were 
multiple microscopic foci of fibrosis 
scattered throughout the myocardium and 
chronic passive congestion of the lungs 
and liver.  Although there is a history 
of acute rheumatic fever as a child, 
there was no postmortem evidence of 
rheumatic carditis.  Similarly, although 
there was a history of an 
echocardiographic diagnosis of mitral 
valve prolapse, the valve leaflets and 
chordae were found to be normal at 
postmortem.  Thus, there is no obvious 
explanation for the sudden, and presumed 
arrhythmic, death experienced by the 
veteran.  Accordingly, it is difficult to 
connect his demise with anything that 
transpired while he was in the Military 
Service.  Based upon the information 
available, I also cannot explain the foci 
of microscopic fibrosis within his 
myocardium  (?due to healed clinically 
inapparent rheumatic carditis) and 
especially the chronic passive congestion 
of the lungs and liver.  In summary, 
although this case probably presents more 
questions than it answers, there is 
nothing to support the claim that the 
death was in any way service-connected.  

[emphasis in the original]

A copy of the foregoing opinion was forwarded to the 
appellant for review and response.  No response was received.  

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
addition, where a veteran served ninety (90) days or more, 
and cardiovascular disease becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there was no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a service 
connected disability to constitute a contributory cause, it 
is not sufficient to show that it causally shared in 
producing death, but rather a causal connection must be 
shown.  Generally, minor service-connected disabilities, 
particularly those of a static nature or not materially 
affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability.  
In the same category there would be included service-
connected disease or injuries of any evaluation (even though 
evaluated as 100 percent disabling) but of a quiescent or 
static nature involving muscular or skeletal functions and 
not materially affecting other vital body functions.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

VA regulations pertaining to Agent Orange exposure provide 
for a presumption of service connection due to exposure to 
herbicide agents for veterans who have one of the specified 
diseases and served on active duty in Vietnam during the 
Vietnam Era.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  
If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, chloracne, Hodgkin's 
disease, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, soft tissue sarcoma, multiple myeloma, and 
respiratory cancers (cancers of the lung, bronchus, trachea, 
or larynx) shall be service-connected if the requirements of 
38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  However, the United States Court of Veterans 
Appeals (since March 1, 1999, the United States Court of 
Appeals for Veterans Claims or Court) has held that, 
laypersons are not competent to establish medical causation.  
Layno v. Brown, 6 Vet. App. 465 (1994).  

A person who submits a claim for benefits under a law 
administered by VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial tribunal that the claim is well-grounded.  VA shall 
assist such a claimant in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a).  If she has not presented 
evidence of a well-grounded claim, her appeal must fail as to 
that claim, and there is no duty to assist her further in the 
development of her claim because such development would be 
futile.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  

In order for a claim for service connection to be well-
grounded, there must be competent medical evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  

In this case, the reported causes of the veteran's death were 
arteriosclerotic cardiovascular disease with multiple old 
microinfarcts, moderate coronary artery atherosclerosis, 
severe chronic passive congestion in the lung, and mild 
chronic passive congestion in the liver.  The appellant 
contends, in effect, that treatment of the veteran's heart in 
service demonstrated the inservice origin of one or more of 
the diseases which caused his death.  In the alternative, the 
appellant asserts that the veteran's death was caused by 
exposure to Agent Orange.  

It is undisputed that mitral valve prolapse syndrome was 
diagnosed in service, and an echocardiogram during service 
showed sinus bradycardia, sinus arrhythmia, and incomplete 
right bundle branch block.  However, there is not competent 
medical evidence that arteriosclerotic cardiovascular disease 
was not manifested to a compensable disease during service or 
within one year after the veteran's separation from service.  
Additionally, the appellant is not competent to provide a 
medical opinion as to the cause of the veteran's death or, 
more specifically, to opine that the mitral valve prolapse 
syndrome, sinus bradycardia, sinus arrhythmia, and incomplete 
right bundle branch block noted in service were 
manifestations of disorders which caused the veteran's death.  

The only competent medical evidence on the question of 
whether there is a nexus between the veteran's inservice 
mitral valve prolapse, sinus bradycardia, sinus arrhythmia, 
and incomplete right bundle branch block and the disorders 
which caused his death is contained in the December 1998 
opinion of the VA cardiology specialist.  The cardiologist's 
opinion noted the history of mitral valve prolapse during 
service, but pointed out that the valve leaflets and chordae 
were normal at postmortem.  The cardiologist indicated that 
there was no obvious explanation for the sudden death of the 
veteran, but concluded that there was nothing to clinically 
support a connection between the causes of the veteran's 
death or service and service-connected disabilities.  
Accordingly, there is no nexus between the veteran's death-
causing disorders and service as required by Caluza.  

As to the question of Agent Orange exposure, it is undisputed 
that the veteran had service in Vietnam during the Vietnam 
era.  However, the Court in McCartt v. West, 12 Vet. App. 164 
(1999) found, in essence, that service in Vietnam does not 
entitle the veteran to a presumption of exposure to Agent 
Orange except for the diseases listed in 38 U.S.C.A. 
§ 1116(a) or 38 C.F.R. § 3.309(e), and the cause of the 
veteran's death does not include one of those diseases.  
Therefore, it is not presumed, in this case, that the veteran 
was exposed to Agent Orange while in Vietnam.  However, 
assuming but not conceding, that the veteran was exposed to 
Agent Orange in service there is no competent medical 
evidence of a nexus between the claimed exposure of the 
veteran to herbicides in Vietnam and his death and the 
appellant is not competent to provide such a nexus.  Layno.  
Thus, it is concluded that the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death due to Agent Orange is not well grounded.

As there is no nexus between the veteran's death and service 
or service-connected disabilities, the claim of service 
connection for the cause of the veteran's death, to include 
the question of whether his death was due to Agent Orange 
exposure is not well-grounded and must be denied.  


ORDER

Service connection for the cause of the veteran's death, to 
include the question of whether the veteran's death was due 
to Agent Orange exposure, is denied as not well grounded.  


		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

 

